Citation Nr: 1536481	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a puncture wound to the right lower extremity, rated as noncompensably disabling prior to January 14, 2013, and as 10 percent disabling thereafter.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from June 1957 to May 1967, including combat service in the Republic of Vietnam for which he was awarded the Purple Heart and the Vietnam Campaign Medal with Device (1960).  He then had active service in the U.S. Navy from April 1968 to December 1969.

This case comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision, which continued a noncompensable rating for right lower leg puncture wound residuals and denied service connection for bilateral hearing loss, tinnitus, and a dental condition.  The Veteran filed a notice of disagreement as to all four issues, but declined to perfect a timely appeal with respect to his dental claim.  Thereafter, an October 2013 rating decision assigned a 10 percent rating for his puncture wound residuals, effective January 14, 2013.  However, as this did not constitute a complete grant of the benefits sought on appeal, the increased-rating claim remained in appellate status, along with the other above-captioned issues.  

Although the Veteran requested the opportunity to testify before a Veterans Law Judge, he failed to report for his scheduled hearing in April 2015.  The Veteran has not provided any reason for his absence, nor has he requested that his hearing be postponed.  As such, his request for such a proceeding has been effectively waived.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks increased compensation for right lower leg puncture wound residuals and service connection for bilateral hearing loss and tinnitus.  However, before the Board may reach the merits of those issues, further developed is needed.

Specifically, a remand is required to elicit an examination to address the Veteran's complaints of sporadic and progressively worsening numbness in the vicinity of his right lower leg scar.  While previous VA examinations - conducted in February 2010, and January 2013 - have assessed the nature and severity of this combat wound residual, no clinician has yet commented on whether there is any peripheral nerve involvement.  Such symptomatology must be considered "under an appropriate diagnostic code" in accordance with the criteria used to rate residual scarring.  See 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2015).  

A remand is also required to address the deficiencies in an April 2010 VA audiological examination, which served as the factual predicate for the denial  
of the Veteran's hearing loss and tinnitus claims.  The clinician who performed  that examination observed that the Veteran had experienced "a decibel change" following his combat service in Vietnam, but emphasized that such in-service hearing loss did not rise to the level of a disability under 38 C.F.R. § 3.385.  Moreover, despite taking note of the Veteran's "scarred tympanic membranes,"  and acknowledging his account of "tinnitus arising within the last 40 years," the April 2010 examiner opined that it was less likely than not that either this disorder or the bilateral hearing loss had been "caused by military noise exposure or the decibel change in service."  Significantly, however, the examiner declined to comment on the Veteran's second period of active service, which ended without     a separation examination.  Nor did the examiner address the Veteran's own complaints of persistent and worsening hearing impairment, or take into account the medical treatise evidence that he submitted in support of his appeal.  See November 2013 statement (referencing Richard S. Tyler, Ph.D., "Tinnitus Handbook" (2000) for the proposition that "tinnitus may come on some years    after noise exposure has ceased and yet still be attributable in part to the underlying noise damage").

In addition to the foregoing evidentiary omissions, the April 2010 examiner's report preceded and, thus, did not consider salient arguments raised by the Veteran's representative.  Specifically, in a July 2015 appellate brief, the representative argued that the absence of disabling in-service hearing loss was not a bar to service connection, and that such an award could be based on other evidence, including in-service acoustic trauma and "a present hearing loss consistent with noise exposure."  Such arguments are consistent with controlling case law.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Peters v. Brown, 6 Vet.App. 540, 543 (1993).

Accordingly, the Board finds that, on remand, the AOJ should elicit an addendum opinion to address the evidence and arguments, outlined above, which suggest a nexus between the Veteran's hearing loss and tinnitus and the acoustic trauma that he presumptively incurred in service pursuant to 38 U.S.C.A. § 1154(b). 

Finally, a remand is required to obtain updated VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file all inpatient and outpatient VA treatment records generated since July 25, 2013.  

2.  After the development outlined above is completed to the extent possible, schedule a VA peripheral nerves examination to address the nature and severity of the Veteran's right lower leg puncture wound residuals.  

The electronic claims file should be reviewed by the examiner in conjunction with the examination.  

The examiner should describe all peripheral nerve symptomatology related to the Veteran's service-connected right lower leg puncture wound residuals.      All indicated tests should be conducted, and all findings should be reported in detail. 

3.  After the development outlined in directive #1 is completed to the extent possible, forward the Veteran's electronic file to the audiologist who conducted the April 2010 VA examination, if available, and request that this clinician prepare an addendum opinion concerning the bilateral hearing loss and tinnitus claims.  If the April 2010 VA examiner is not available, the claims file   should be forwarded to a similarly qualified clinician.  The entire electronic claims file must be reviewed by the VA examiner.  If the VA examiner determines that a physical examination is necessary, then one should be scheduled.

The examiner should specifically respond to the following questions: 

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's current bilateral hearing loss had its onset during one of his periods of active service or     is otherwise related to those periods of service, to include combat noise exposure?  The opinion     should consider the findings of "scarred tympanic membranes" noted in the April 2010 examination report, the medical treatise evidence, and the Veteran's complaints of persistent and worsening hearing impairment.  

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's current tinnitus had its onset during one of his periods of active service or is otherwise related to service, to include combat noise exposure?  The opinion should consider the findings of "scarred tympanic membranes" noted in the April 2010 examination report, the medical treatise evidence,   and the Veteran's complaints of longstanding tinnitus.

4.  Then, after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Thereafter, return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a final decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




